Citation Nr: 9932742	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including athletes foot, and a hand and face disorder.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently rated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and daughter

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION


The veteran had service from April 1953 to April 1955.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) regional office (RO), in Winston-Salem, North 
Carolina.  

A hearing was held in June 1998, in Washington, D.C., before 
the undersigned, who is the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102 (West 1991 & Supp. 1999).  A transcript of the hearing 
has been included in the claims folder for review.

The case was remanded by the Board in October 1998 for 
further development.  That additional development having been 
completed to the extent possible, the case is now returned to 
the Board for adjudication.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The service medical records are negative for any 
complaints or treatment of athletes foot in service.  A 
current skin disorder has not been related to service.

3.  The evidence does not establish that the appellant has a 
current skin disorder that is directly related to service or 
to any in-service occurrence or event.  

4.  The veteran's duodenal ulcer is currently manifested by 
complaints of persistent abdominal pain, heartburn, nausea 
and intermittent vomiting, and the need for continuous ulcer 
therapy.  Moderate disablement, but no more is demonstrated.
 
5.  Anemia, weight loss, or recurring incapacitating episodes 
of severe symptoms averaging 10 or more days in duration at 
least four times yearly are not shown.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder, including athletes 
foot, and a hand and face disorder.
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R.§ 3.303 (1999).

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for the assignment of a 20 percent evaluation, 
but no more, for a duodenal ulcer have been met. 38 U.S.C.A. 
§§ 38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7305 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The enlistment and separation examinations, as well as the 
service medical records are all negative for any skin 
disorder, including athletes foot, and a hand and face 
disorder. 

In December 1995, the veteran filed a claim for a skin 
disorder, including athlete's foot. This was denied by the RO 
in an April 1996 rating decision.

In a hearing at the RO in January 1997, the veteran testified 
that he was treated for athlete's foot in service with a 
salve, and instructed to wear white socks.  He had a fungus 
infection, which a doctor at work told him had spread from 
his feet to his hands and face, and would, "get all over 
your body and it even got in my head."  He also referred to 
big bumps on his head.  The service representative indicated 
seeing a May 1954 notation in the service records, "for a 
sore under his little left toe."

In a hearing before the Board in June 1998, the veteran in 
essence, repeated his earlier testimony.  His family doctor 
told him that if he did not wash his hands after working with 
his athletes foot, it would spread to other parts of his 
body.  It started spreading to his hands and face in 1955.  
He reported being treated at work for his skin disorder, but 
the company doctor had been dead for 15 0r 20 years, and the 
company was sold and the records transferred.  In addition 
treatment by several doctor's over the past 45 years was 
noted.  The veteran indicated he could acquire some of these 
records.  The Board agreed to hold its decision in abeyance 
for 60 days to allow the veteran to acquire this evidence.

In a VA skin examination in March 1999, the veteran 
complained of itching.  He reported being currently treated 
with pills and creams for his skin disorder.  He also 
reported soaking his feet in chlorox.  The examiner noted 
that the veteran had worked at a Celanese plant and was 
exposed to some chemicals.

The examiner noted no abnormalities of the feet, or 
interdigital spaces, and no evidence of dermatophytosis.  
Examination of the hands revealed some roughness, chiefly at 
the 3RD and 4TH metacarpal phalangeal joints, with mild 
crusting in the area.  There were also some ulceration's 
noted at the scalp, not follicular in nature, which were 
shallow.  They did not have any discharge, but were 
hyperpigmented.  

The impression was a history of dermatophytosis of the hands 
and feet, with no lesions noted during examination. The 
examiner stated that the claims file noted that the veteran 
had eczema in service.  The lesions however did not appear 
like eczema, or a fungal infestation (referring to the 
ulcerations on the scalp). The examiner observed that he 
could not find any descriptions of any skin lesions involving 
the scalp during service.  The lesions on the scalp, were the 
only ones found, and he opined that they could not be related 
to athlete's foot.  Further, they did not look like a fungal 
or an eczematous lesion. The scalp lesions appeared to be a 
superficial skin infection.

Post Remand medical evidence was received in December 1998 
from Mercy Medical- Ebenezer Center, and dated in February 
1995.  These noted an allergic type reaction around his left 
ear and side of face with swelling and multiple bumps on his 
ear.

Additional VA medical records from 1995 to 1998 were also 
received.  These noted chronic eczema on his face; rash and 
itching on toes, fingers, and face described as eczematous 
rash, toes and fingers, and erythmatory macerated rash.  This 
was diagnosed as tinea pedis/eczema.  Several other unrelated 
conditions were noted.

The file also contains medical records beginning in the mid 
1980's for skin disorders, and unrelated disorders.

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed skin disorders and 
any skin disorder, or athlete's foot in service.  In 
addition, the most current examination found no current 
lesions of the hands and feet.  Referring to lesions noted on 
the veteran's scalp, the examiner opined that they did not 
appear like eczema, or a fungal infection, nor could they be 
related to athlete's foot.  They appeared to be a superficial 
skin infection.  These were not tied by any opinion to any 
in-service occurrence or event.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records are 
negative, and the separation examination is negative as to 
any findings of a chronic skin disorder.  

Moreover, there is no credible medical evidence which would 
etiologically link the veteran's current skin disorders, if 
any, to service. There are no post service medical records of 
file which show pertinent pathology that can be related to 
service. Specifically, there was no diagnosis of athlete's 
foot in service, nor has any medical examiner attributed the 
appellants current skin disorders, if any, to his active 
service.  Thus, a direct causal link between the appellant's 
skin disorders and service has not been demonstrated.  The 
Board has thoroughly reviewed the claims file and finds no 
evidence of any plausible claims, nor any claims for which 
entitlement is permitted under the law.  It is noted that 
until the last remand, it was not possible to make this 
determination.  Thus, at the time of the last remand, it was 
not clear that the claim for service connection was not well 
grounded.

In conclusion, the Board has considered the appellant's 
statements that he has a skin disorder, including athletes 
foot, and a hand and face disorder from the time of service.  
Although the appellant's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings since service indicative of the claimed 
disability.  The appellant lacks the medical expertise to 
offer an opinion as to the existence of current medical 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the disability claimed on 
appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of additional information which would 
render his claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


II.  Entitlement to an Increased Rating for duodenal ulcer 
disease.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for duodenal ulcer disease 
is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim. 
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(1999).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Mittleider v. West, No. 11 
Vet.App. 181 (1998) (per curiam), has noted that "when it is 
not possible to separate the effects of the [service- 
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition." Mittleider at 
182 (quoting 61 Fed. Reg. 52,698 (Oct. 8, 1996)).  The Board 
notes the veteran's extensive medical records regarding upper 
and lower abdominal symptoms, and disorders.  As it is not 
possible to distinguish between every symptom generated by 
the veteran's service-connected duodenal ulcer disease, and 
non-service connected disorders, the Board's analysis of the 
appropriate disability rating will consider all 
manifestations pertinent to the applicable rating criteria.

The RO rated the veteran under the provisions of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.114, DC 7305, 
Duodenal ulcer as follows;

Severe; pain which is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent rating.

Moderately severe; less than "severe," but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 
percent rating.

Moderate; with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or with 
continuous moderate manifestations warrants a 20 percent 
rating.

Mild; with recurring symptoms once or twice yearly warrants a 
10 percent rating. 38 C.F.R. § 4.114, DC 7305 (1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Historically, the RO granted service connection for duodenal 
ulcer by rating decision in May 1995.  A non-compensable 
rating was assigned after the veteran failed to report for 
his VA examination.

In a July 1995 VA examination, the veteran reported 
developing stomach troubles and being diagnosed with a 
duodenal ulcer in 1953.  Since that time he has taken various 
medications.  In 1984 and 1987, he had severe melena and 
anemia requiring a blood transfusion in 1987.  He complained 
of current episodes of severe mid epigastric pain occurring 
approximately once weekly lasting 3 to 4 days despite 
medication.  He had almost constant heartburn with sensation 
of food backing up, and insomnia secondary to pain and 
bloating with constant gas.

The examiner noted the veteran was well nourished and obese.  
The abdomen was mildly distended with no organomegaly, 
tenderness, muscle spasm, guarding, or masses.  His weight 
was 236 pounds as was his past years weight.  He did not 
complain of periodic vomiting, but had occasional melena.  

A radiology report noted a barium flow through the esophagus, 
into the stomach, duodenal bulb, and duodenal sweep without 
obstruction.  The esophagus was normal.  The stomach had 
evidence of thickening of the gastric folds, the duodenal 
bulb was deformed.  Duodenal sweep was abnormal in its visual 
portions.  The examiner diagnosed a history of duodenal ulcer 
with abnormal UGI and CBC.

An August 1995 rating decision increased the rating for 
duodenal ulcer to 10 percent.  It has remained at this 
percentage to the present time.

In September 1995, the veteran underwent an esophagoscopy 
procedure in which the esophagus, stomach, pylorus, and 
duodenum appeared to be normal, except for some nodular 
lesions located over the greater curvature and 2-3 lesions 
over the antrum.  The diagnosis was gastritis, rule out H. 
pylori infection.

In a VA examination, in May 1997, the veteran noted treated 
in 1953 for diarrhea, nausea, and upper gastrointestinal 
pain, and a diagnosis of duodenal ulcer.  He has had stomach 
trouble since then.  He reported regular treatment with 
Tagamet, Maalox, and diet.  His symptoms were fairly well 
controlled as long as he took his medication.  However even 
with medication he had flare-ups as often as twice a month.  
If he missed his medication, he had a recurrence of bloating, 
nausea, vomiting, and upper abdominal pain recurring for 
several days until he resumed his medication.

The veteran weighed 236 pounds.  His abdomen was soft, and 
moderately obese, with slight tenderness to pressure, but no 
abdominal organs or masses were felt.  The veteran was not 
anemic.  He had periodic episodes of vomiting lasting for 
part of one day, on an average of once or twice monthly.  The 
diagnosis was a history of duodenal ulcer.  

In a hearing before the Board in June 1998, the veteran and 
his daughter offered testimony. The veteran's daughter 
testified that his food regurgitated whole, and he burped 
constantly.  The veteran testified, that he took Tagamet and 
Maalox twice daily, as well as Tums.  If he did not take his 
medication, the acid would build up in his stomach.  The acid 
build up may occur even with his medication. He reported not 
being able to eat spicy foods, and a recent weight loss of 15 
pounds.  He experienced nausea and diarrhea, as well as some 
vomiting.  He also has occasional blood in his stool.  His 
ulcer has gotten worse over the years.  He also testified, in 
essence, that he had to take an early retirement after 34 
years because of blackouts caused by his duodenal ulcer.  
When questioned further, the veteran explained that he was 
actually discharged from his position in 1986 after he 
slipped and fell on a wet floor.  

The veteran further testified that from April 1999 to the 
date of the hearing he went from 246 pound to 210 pounds.  He 
lost 15 pounds in a 3-week period.  He reported treatment by 
several doctor's over the past 45 years, and indicated he 
could acquire some of these records.  The Board agreed to 
hold its decision in abeyance for 60 days to allow the 
veteran to acquire this evidence.

In a VA examination, in March 1999, the examiner noted that 
he was provided the claims file for review.  He noted that 
the medical records were minimal compared to the history 
obtained from the veteran.  The file indicated a longstanding 
history of upper gastrointestinal bleeding from duodenal 
ulcer.  

The veteran was last hospitalized for duodenal ulcer disease 
in 1989, and was transfused with 2 units of blood.  His 
follow-up examinations since that time have been at the VA 
and at Piedmont hospital.  He described persistent abdominal 
pain, which waxes and wanes.  This was on a daily basis, 
sometimes severe, but with no associated radiation. He had 
nausea, and intermittent vomiting about twice monthly.  He 
lost 22 to 32 pounds since last year, going from 246 pounds 
to 215 pounds.  He has had black stools, but no diarrhea, 
constipation, or passing of bright red blood per rectum,.  

The examiner noted that the veteran was in no distress, 
neither in pain, or jaundiced.  His abdomen was flat, soft 
and nontender, with no masses.  Bowel sounds were normal. He 
could not ascertain the degree of discomfort from the ulcer 
disease, but from the veteran's description the pains were 
daily with intermittent vomiting.  The examiner further noted 
that the veteran's description of pain was highly consistent 
with recurrent duodenal ulcer disease.

The medical evidence indicates that the veteran's duodenal 
ulcer is manifested primarily by the need for continuous 
ulcer therapy. The medical evidence also documents the 
veteran's reports of problems with regurgitation, heartburn, 
and occasional nausea and intermittent vomiting. Although the 
evidence does not demonstrate anemia, weight loss, or 
recurring incapacitating episodes of severe symptoms 
averaging 10 or more days in duration at least four times 
yearly, the Board finds that it does demonstrate moderate 
manifestations that have been continuous over the recent 
years and that these manifestations certainly exceed the 
impairment contemplated in the "mild" category. For these 
reasons, the Board finds that the symptoms of service-
connected duodenal ulcer approximate the criteria for a 
"moderate" disability rating but do not meet the criteria for 
the next higher (40 percent) disability rating. It follows 
then that the criteria for a 60 percent rating, the highest 
rating offered for duodenal ulcer, have not been met.

Inasmuch as duodenal ulcer is specifically listed in the 
Ratings Schedule and no other listed condition offering 
higher disability ratings is shown, the claim cannot be 
considered under any other analogous condition. Also, the 
Board notes that possible gastroesophageal reflux disease is 
mentioned in the claims file; however, recent medical 
evidence indicates that the esophagus and stomach are 
essentially normal. In any event, the claims file does not 
reflect service connection for gastroesophageal reflux 
disease and thus the condition cannot be considered in this 
appeal.

The above decision is based upon consideration of applicable 
provisions of the rating schedule. Additionally, however, 
there is no showing that the veteran's duodenal ulcer 
reflects so exceptional or so unusual a disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis. In this regard, the Board notes that 
the disability is not shown to have markedly interfered with 
employment beyond that contemplated in the assigned rating. 

In the absence of factors which indicate that the use of the 
regular rating schedule standards are impractical, the Board 
finds that the criteria for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for a skin disorder, 
including athletes foot, and a hand and face disorder is 
denied on the basis that the claim is not well grounded.  

Entitlement to an increased evaluation of 20 percent, but no 
more, for duodenal ulcer disease, is granted, subject to the 
law and regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

